
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 5751
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 29, 2010
			Received
		
		
			August 5, 2010
			Read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To provide for the establishment of a task
		  force that will be responsible for investigating cases referred to the Attorney
		  General under the Lobbying Disclosure Act of 1995, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Lobbying Disclosure Enhancement
			 Act.
		2.Lobbying
			 Disclosure Act Task Force
			(a)EstablishmentThe Attorney General shall establish the
			 Lobbying Disclosure Act Enforcement Task Force (in this section referred to as
			 the Task Force).
			(b)FunctionsThe
			 Task Force—
				(1)shall have primary responsibility for
			 investigating and prosecuting each case referred to the Attorney General under
			 section 6(a)(8) of the Lobbying Disclosure Act of 1995 (2 U.S.C.
			 1605(a)(8)); and
				(2)shall collect and
			 disseminate information with respect to the enforcement of the Lobbying
			 Disclosure Act of 1995 (2 U.S.C. 1601 et seq.).
				(c)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section.
			3.Referral of cases
			 to the Attorney GeneralSection 6(a) of the Lobbying Disclosure Act
			 of 1995 (2 U.S.C.
			 1605(a)) is amended—
			(1)in paragraph (8),
			 by striking United States Attorney for the District of Columbia
			 and inserting Attorney General; and
			(2)in paragraph (11), by striking
			 United States Attorney for the District of Columbia and
			 inserting Attorney General.
			4.Recommendations
			 for improved enforcementThe
			 Attorney General may make recommendations to Congress with respect to—
			(1)the enforcement of
			 and compliance with the Lobbying Disclosure Act of 1995; and
			(2)the need for
			 resources available for the enhanced enforcement of the Lobbying Disclosure Act
			 of 1995
			5.Information in
			 enforcement reportsSection
			 6(b)(1) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1605(b)(1)) is amended by
			 striking by case and all that follows through public
			 record and inserting by case and name of the individual
			 lobbyists or lobbying firms involved, any sentences imposed.
		
	
		
			Passed the House of
			 Representatives July 28, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
